                                USDC SDNY
                                DOCUMENT
                                ELECTRONICALLY FILED
                                DOC #:
                                DATE FILED: 3/18/2020                               Joseph Lawlor, Esq.
                                                                    Direct Phone Number: 212-659-4985
                                                                       Direct Fax Number: 212-884-9574
                                                                        joseph.lawlor@haynesboone.com

March 16, 2020

By ECF
The Honorable Mary Kay Vyskocil
United States District Court Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

Re:    SportsK.com Inc. d/b/a Jersey World v. Dallas Cowboys Merchandising, et al.;
       Case No.: 1:19-cv-11734 (MKV)

Dear Judge Vyskocil:

We represent defendant Dallas Cowboys Merchandising (“DCM”), in the above-referenced
matter (the “Action”). We write pursuant to Rule 2.G of Your Honor’s Individual Rules of
Practice in Civil Cases to respectfully request an adjournment of two matters set forth in the
Court’s February 7, 2020 Order (Doc. No. 18): (i) the Initial Pretrial Conference, currently set
for March 26, 2020, and (ii) submission of a joint letter, currently set for March 19, 2020, based
on DCM’s recent filing of a pre-motion letter that seeks a pre-motion conference with the Court
to address DCM’s intention to move for dismissal of the Action in its entirety. (ECF Doc. No.
31.) Plaintiff consents to this request.

By way of background, this Action arises from claims that Plaintiff’s Amazon.com storefront,
Jersey World, was closed by Amazon.com as a result of questions raised by a host of parties
including, but not limited to, DCM, regarding Plaintiff’s use of defendants’ intellectual property
assets. On March 11, 2020, DCM filed a letter requesting a pre-motion conference in connection
with its anticipated motion to dismiss the Complaint in its entirety. See Doc. No. 31 (the “Pre-
Motion Letter”). DMC’s Pre-Motion Letter sets forth a number of arguments that it contends
require dismissal of the Action on procedural and substantive grounds, including that the Court
lacks personal jurisdiction over DCM.

While the parties may disagree over the merits of the arguments outlined in DCM’s Pre-Motion
Letter, the parties agree that it would likely be a waste of the parties’ (and the Court’s) resources
to prepare a proposed case management order and engage in an Initial Pretrial Conference until
such time as the Court decides whether the Action will proceed at all. This application will also
further the goals set forth by federal authorities and guidance issued by New York City and New
York State to avoid public gatherings to limit the strain on the healthcare system as a result of the
COVID-19 pandemic. The undersigned’s law firm has already instituted a mandatory work from

                                                                                     Haynes and Boone, LLP
                                                                                  Attorneys and Counselors
                                                                                        30 Rockefeller Plaza
                                                                                                   26th Floor
                                                                                  New York, New York 10112
                                                                                            T (212) 659-7300
                                                                                            F (212) 918-8989
                                                                                   www.haynesboone.com
           Hon. Mary Kay Vyskocil
           March 16, 2020
           Page 2

           home policy consistent with this guidance from the City and State, which is expected to extend
           past March 26, 2020 (the current date of the Initial Pretrial Conference).

           This request is DCM’s first request for an adjournment and no other deadlines will be affected by
           this request. We thank the Court for its consideration of this request.

           Respectfully submitted,



           Joseph Lawlor
           cc:     Counsel for all parties (By ECF and Email)
                   Chambers (By Email: VyskocilNYSDChambers@nysd.uscourts.gov)

This request is GRANTED. In light of Defendant's pending request to file a dispositive motion, dated March 11,
2020 [ECF #31], the Initial Pretrial Conference previously scheduled to take place on March 26, 2020 is adjourned
sine die and the corresponding obligation of the parties to file a joint letter and Proposed Case Management Plan is
suspended. However, as set forth in Rule 4(A) of this Court's Individual Rules of Practice, Plaintiff was required
to respond to Defendant's March 11 pre-motion letter within three business days. Accordingly, it is HEREBY
ORDERED that Plaintiff shall respond to the pre-motion letter by March 26, 2020. The Court will then determine
whether to schedule a pre-motion conference or set a briefing schedule for Defendant's anticipated motion to
dismiss Plaintiff's Complaint.



                                                               3/18/2020
